Norton, J.
The plaintiff’s counsel in this case has gone very deeply into the question of the constitutional rights of parties, which are of serious import; but which I decline to consider, because the case must be decided upon other grounds. The object of the provisions of the Consolidation Act, in respect to street repairs, is, that the city is to he relieved from expense, and that property holders shall he compelled to pay. .It provides that, after careful assessments, the property holders are to be called ypon, notified to do the work or have it done, and, on default, that they shall suffer the severe consequences of having their property sold to satisfy the claims of such persons as do the work, &c. In this case, there are many objections to the regularity of the proceedings, and it appears that- there was no notice given to the property holder to do the work- himself. On the other hand, it is claimed that the property holder stood by and saw the work done, and, therefore, has no right to ask the 'aid of chancery. The decisions, however, as to this latter point, have been based upon grounds which do not arise in the present case. On account of the want of notice, and consequent non-compliance with the requirements of the , Consolidation Act, the injunction restaining the sale is made perpetual.